Case 5:19-cv-02046-AFM Document 20 Filed 06/19/20 Page 1 of 2 Page ID #:2697



  1   NICOLA T. HANNA
  2   United States Attorney
      DAVID M. HARRIS
  3   Assistant United States Attorney
  4   Chief, Civil Division
      CEDINA M. KIM
  5
      Assistant United States Attorney
  6   Senior Trial Attorney, Civil Division
  7   AMANDA SCHAPEL, CSBN 271295
      Special Assistant United States Attorney
  8         Social Security Administration
  9         160 Spear St., Suite 800
            San Francisco, CA 94105
 10
            Telephone: (415) 977-8983
 11         Facsimile: (415) 744-0134
 12
            Email: Amanda.Schapel@ssa.gov
      Attorneys for Defendant
 13
 14
                          UNITED STATES DISTRICT COURT
 15                      CENTRAL DISTRICT OF CALIFORNIA
 16                            WESTERN DIVISION
 17
 18   IRINEO VARGAS, JR.,                    ) No. 5:19-cv-02046-AFM
 19                                          )
            Plaintiff,                       ) [PROPOSED]
 20                                          ) ORDER OF REMAND
 21                v.                        )
                                             )
 22
      ANDREW SAUL,                           )
 23   Commissioner of Social Security,       )
 24
                                             )
            Defendant.                       )
 25                                          )
 26                                          )
                                             )
 27
 28
Case 5:19-cv-02046-AFM Document 20 Filed 06/19/20 Page 2 of 2 Page ID #:2698



  1         Based upon the parties’ Stipulation to Voluntary Remand Pursuant to
  2   Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to
  3   Remand”), and for cause shown, IT IS ORDERED that the above-captioned
  4   action be remanded to the Commissioner of Social Security for further proceedings
  5   consistent with the terms of the Stipulation to Remand.
  6
  7   DATED:       6/19/2020
                                            HON. ALEXANDER F. MacKINNON
  8                                         UNITED STATES MAGISTRATE JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
